

116 HR 4249 IH: Stop Vaping Ads Act of 2019
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4249IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Cigarette Labeling and Advertising Act to extend the prohibition on electronic
			 advertisements of cigarettes and little cigars to electronic nicotine
			 delivery systems.
	
 1.Short titleThis Act may be cited as the Stop Vaping Ads Act of 2019. 2.Prohibition on electronic advertisements of electronic nicotine delivery systems Section 6 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335) is amended—
 (1)by striking and little cigars and inserting , little cigars, and electronic nicotine delivery systems; (2)by striking After and inserting the following:
				
 (a)In generalAfter; and (3)by adding at the end the following:
				
 (b)Electronic nicotine delivery system definedIn this section, the term electronic nicotine delivery system— (1)means any electronic device that delivers nicotine, flavor, or another substance via an aerosolized solution to the user inhaling from the device (including e-cigarettes, e-hookah, e-cigars, vape pens, advanced refillable personal vaporizers, and electronic pipes) and any component, liquid, part, or accessory of such a device, whether or not sold separately; and
 (2)does not include a product that— (A)is approved by the Food and Drug Administration for sale as a tobacco cessation product or for another therapeutic purpose; and
 (B)is marketed and sold solely for a purpose described in subparagraph (A).. 